              Case 20-10343-LSS          Doc 5457       Filed 06/30/21      Page 1 of 12




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re                                                   Chapter 11

BOY SCOUTS OF AMERICA, et al.,                          Case No. 20-10343 (LSS)

                        Debtors.1                       Jointly Administered

                                                        Objection Deadline:
                                                        July 14, 2021, at 4:00 p.m. (ET)

    FIFTEENTH MONTHLY FEE APPLICATION OF MORRIS, NICHOLS, ARSHT &
           TUNNELL LLP, AS BANKRUPTCY CO-COUNSEL FOR THE
    DEBTORS AND DEBTORS IN POSSESSION, FOR ALLOWANCE OF MONTHLY
    COMPENSATION AND FOR MONTHLY REIMBURSEMENT OF ALL ACTUAL
           AND NECESSARY EXPENSES INCURRED FOR THE PERIOD
                  APRIL 1, 2021 THROUGH APRIL 30, 2021

Name of Applicant:                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP

Authorized to Provide
Professional Services to:                       Debtors and Debtors in Possession

Date of Retention:                              April 6, 2020, nunc pro tunc to February 18, 2020

Period for which compensation and
reimbursement is sought:                        April 1, 2021 through April 30, 2021

Amount of compensation sought as
actual, reasonable and necessary:               $127,497.50

Amount of reimbursement sought as
actual, reasonable and necessary:               $1,237.91

This is a x monthly and interim                      final application

The total time expended for fee application preparation is approximately 9.0 hours and the corresponding
compensation requested is approximately $4,130.00.2




1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal EIN, are as
    follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
    address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
    Allowance for compensation for such time is not requested in this application, but will be sought in a
    subsequent fee application.
                Case 20-10343-LSS          Doc 5457    Filed 06/30/21      Page 2 of 12




If this is not the first application filed, disclose the following for each prior application:

    DATE           PERIOD                  REQUESTED                        APPROVED
    FILED          COVERED                 FEES/EXPENSES                    FEES/EXPENSES3
    4/16/20        2/18/20-2/29/20         $177,605.00/$11,193.94           $173,589.46/$11,193.94
    D.I. 446
    5/27/20        3/1/20-3/31/20          $231,907.50/$7,205.25            $226,664.22/$7,205.25
    D.I. 703
    5/27/20        4/1/20-4/30/20          $104,709.50/$4,204.58            $102,342.08/$4,204.58
    D.I. 705
    7/20/20        5/1/20-5/31/20          $134,079.50/$11,016.56           $122,383.05/$11,016.564
    D.I. 1033
    8/7/20         6/1/20-6/30/20          $82,829.00/$1,956.15             $80,956.29/$1,939.36
    D.I. 1083
    8/30/20        7/1/20-7/31/20          $91,294.00/$2,614.53             $89,229.90/$2,614.53
    D.I. 1205
    11/18/20       8/1/20-8/31/20          $70,338.00/$889.66               $56,270.40/$889.66
    D.I. 1699
    11/18/20       9/1/20-9/30/20          $65,573.50/$3,629.61             $52,458.80/$3,629.61
    D.I. 1700
    12/28/20       10/1/20-10/31/20        $78,700.00/$4,279.18             $62,960.00/$4,279.18
    D.I. 1873
    2/10/21        11/1/20-11/30/20        $48,447.50/$1,080.02             $38,758.00/$1,080.02
    D.I. 2138
    2/15/21        12/1/20-12/31/20        $40,498.50/$458.57               $32,398.80/$458.57
    D.I. 2195
    2/19/21        1/1/21-1/31/21          $37,060.00/$481.32               $29,648.00/$481.32
    D.I. 2244
    5/25/21        2/1/21-2/28/21          $108,092.50/$3,871.74            86,474.00/$3,871.74
    D.I. 4973
    5/25/21        3/1/21-3/31/21          $81,602.50/$1,942.95             $65,282.00/$1,942.95
    D.I. 5033




3
      Reflects total amount approved following the agreed-to reductions set forth in the Fee Examiner’s
      Final Fee Report (D.I. 1822).
4
      Includes a voluntary reduction of $8,665.

                                                   2
                  Case 20-10343-LSS      Doc 5457       Filed 06/30/21        Page 3 of 12



                              COMPENSATION BY PROFESSIONAL
                                     BOY SCOUTS OF AMERICA
                                     (Case No. 20-10343 (LSS))
                                 April 1, 2021 through April 30, 2021

Name of Professional     Position of the Applicant, Area of           Hourly     Total          Total
                         Expertise, Number of Years in that           Billing    Billed         Compensation
                         Position, Year of Obtaining License          Rate       Hours
                         to Practice
Derek C. Abbott          Partner/Bankruptcy. Partner since 2003.        995               9.2        9,154.00
                         Joined firm as an associate in 1995.
                         Member of the DE Bar since 1995.
Donna L. Culver          Partner/Bankruptcy. Partner since 2003.        900               1.2        1,080.00
                         Joined firm as an associate in 1995.
                         Member of the DE Bar since 1995.
Andrew R. Remming        Partner/Bankruptcy. Partner since 2016.        875           52.4          45,850.00
                         Joined firm as an associate in 2008.
                         Member of the DE Bar since 2008.
Matthew B. Harvey        Partner/Bankruptcy. Partner since 2020.        850               0.7         595.00
                         Joined firm as associate from 2008 to
                         Sept. 2013; rejoined the firm as an
                         associate in Nov. 2014. Member of the
                         DE Bar since 2008.

Jennifer Ying            Partner/Intellectual Property. Partner         775               0.2         155.00
                         since 2019. Joined firm as an associate in
                         2011. Member of the DE Bar since
                         2010.
Eric W. Moats            Associate/Bankruptcy. Joined the firm          595           58.1          34,569.50
                         as an associate in 2017. Member of the
                         DE Bar since 2017.
Matthew O. Talmo         Associate/Bankruptcy. Joined the firm          595               0.2         119.00
                         as an associate in 2016. Member of the
                         DE Bar since 2016.
Paige N. Topper          Associate/Bankruptcy. Joined the firm          560           41.4          23,184.00
                         as an associate in 2017. Member of the
                         DE Bar since 2017.
Matthew W. Catron        Associate/Bankruptcy. Joined the firm          455               0.6         273.00
                         as a Certified Limited Practice Licensee
                         in 2020.
Tori L. Remington        Associate/Bankruptcy. Joined the firm          455               7.4        3,367.00
                         as a Certified Limited Practice Licensee
                         in 2020.
Desiree M. Vale          Paralegal                                      345               5.0        1,725.00
Meghan R. Leyh           Paralegal                                      345               5.9        2,035.50

                                                    3
               Case 20-10343-LSS         Doc 5457   Filed 06/30/21   Page 4 of 12




Name of Professional   Position of the Applicant, Area of     Hourly    Total       Total
                       Expertise, Number of Years in that     Billing   Billed      Compensation
                       Position, Year of Obtaining License    Rate      Hours
                       to Practice
Vicki L. O'Neill       Paralegal                                345          13.1        4,519.50
Theresa M. Naimoli     Legal Assistant                          335           2.6          871.00
Total                                                          643.93       198.0     $127,497.50
GRAND TOTAL: $127,497.50
BLENDED RATE: $643.93
ATTORNEY BLENDED RATE: $690.47




                                                4
        Case 20-10343-LSS         Doc 5457     Filed 06/30/21        Page 5 of 12



                    COMPENSATION BY PROJECT CATEGORY

                           BOY SCOUTS OF AMERICA
                                (Case No. 20-10343 (LSS))

                          April 1, 2021 through April 30, 2021

Project Category                                  Total Hours             Total Fees
Case Administration                                           3.10              1,873.00
Automatic Stay Matters                                        3.00              2,107.00
Creditor Communications and Meetings                          5.10              3,355.50
Fee Applications (MNAT - Filing)                              0.90                  332.00
Fee Applications (Others - Filing)                           10.00              4,822.50
Executory Contracts/Unexpired Leases                          2.30              1,368.50
Other Contested Matters                                      33.70             21,085.50
Financing Matters/Cash Collateral                             2.90              2,117.50
Tax Matters                                                   0.70                  416.50
Court Hearings                                               30.00             16,195.00
Claims Objections and Administration                          2.70              1,739.50
Plan and Disclosure Statement                                80.80             56,813.50
Litigation/Adversary Proceedings                             15.80              9,747.00
Professional Retention (Others - Filing)                      0.80                  340.50
General Case Strategy                                         5.50              4,767.50
Schedules/SOFA/U.S. Trustee Reports                           0.70                  416.50
TOTAL
                                                            198.00           $127,497.50




                                           5
Case 20-10343-LSS       Doc 5457     Filed 06/30/21      Page 6 of 12



                      EXPENSE SUMMARY

                   BOY SCOUTS OF AMERICA
                     (Case No. 20-10343 (LSS))

                April 1, 2021 through April 30, 2021


     Expense Category                      Total Expenses
     Pacer                                           230.30
     In-House Printing - color                           102.40
     In-House Printing - black & white                    30.10
     Conference Calls                                    188.85
     Transcripts                                          44.40
     Photos/Art/Spec Duplicating-Out of                  486.95
     Office
     Computer Research - Westlaw                          58.48
     Secretarial Overtime                                 96.43

     Grand Total Expenses                              $1,237.91




                                 6
             Case 20-10343-LSS         Doc 5457      Filed 06/30/21     Page 7 of 12



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re                                               Chapter 11

BOY SCOUTS OF AMERICA, et al.,                      Case No. 20-10343 (LSS)

                       Debtors.1                    Jointly Administered

                                                    Objection Deadline:
                                                    July 14, 2021, at 4:00 p.m. (ET)

    FIFTEENTH MONTHLY FEE APPLICATION OF MORRIS, NICHOLS, ARSHT &
           TUNNELL LLP, AS BANKRUPTCY CO-COUNSEL FOR THE
    DEBTORS AND DEBTORS IN POSSESSION, FOR ALLOWANCE OF MONTHLY
    COMPENSATION AND FOR MONTHLY REIMBURSEMENT OF ALL ACTUAL
           AND NECESSARY EXPENSES INCURRED FOR THE PERIOD
                  APRIL 1, 2021 THROUGH APRIL 30, 2021

               Morris, Nichols, Arsht & Tunnell LLP (“Morris Nichols”), as bankruptcy co-

counsel for the debtors and debtors in possession in the above-captioned cases (the “Debtors”),

submits this application (the “Application”) for monthly and interim allowance of compensation

for professional services rendered by Morris Nichols to the Debtors for the period of April 1,

2021, through April 30, 2021 (the “Application Period”), and reimbursement of actual and

necessary expenses incurred by Morris Nichols during the Application Period pursuant to

sections 330 and 331 of title 11 of the United States Code (the “Bankruptcy Code”), Rule 2016

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 2016-2 of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”), the United States Trustee’s Guidelines for Reviewing

Applications for Compensation and Reimbursement of Expenses filed under 11 U.S.C. § 330 by

Attorneys in Larger Chapter 11 Cases, effective November 1, 2013 (the “U.S. Trustee

1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal EIN, are as
    follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
    address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
             Case 20-10343-LSS         Doc 5457      Filed 06/30/21   Page 8 of 12



Guidelines”) and the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses for Retained Professionals (D.I. 341) (the “Interim Compensation

Procedures Order”). In support of this Application, Morris Nichols represents as follows:

                                        JURISDICTION

               1.      This Court has jurisdiction over this Application pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue

in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

               2.      The statutory predicates for the relief requested herein are sections 330

and 331 of the Bankruptcy Code, as supplemented by Bankruptcy Rule 2016, Local Rule 2016-2,

the U.S. Trustee Guidelines, and the Interim Compensation Procedures Order.

                                        BACKGROUND

               3.      On February 18, 2020 (the “Petition Date”), the Debtors filed voluntary

petitions for relief under chapter 11 of the Bankruptcy Code thereby commencing these chapter

11 cases. The Debtors continue to operate their businesses as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. No party has requested the appointment of a

trustee or examiner to date in these chapter 11 cases.

               4.      On March 4, 2020, the Office of the United States Trustee for the District

of Delaware (the “U.S. Trustee”) appointed an Official Committee of Unsecured Trade Creditors

(the “Trade Committee”) and an Official Committee of Tort Claimants (the “Tort Committee”).

                             MORRIS NICHOLS’S RETENTION

               5.      Prior to the commencement of these chapter 11 cases, the Debtors retained

Morris Nichols to provide advice regarding, among others things, preparing for, commencing,

and prosecuting these cases under chapter 11 of the Bankruptcy Code. On March 17, 2020, the

Debtors filed the Debtors’ Application for Entry of an Order Under 11 U.S.C. §§ 327(a), 328(a),

                                                 2
             Case 20-10343-LSS        Doc 5457        Filed 06/30/21   Page 9 of 12



and 1107(b), Fed. R. Bankr. P. 2014 and 2016, and Del. Bankr. L.R. 2014-1 and 2016-1,

Authorizing Retention and Employment of Morris, Nichols, Arsht & Tunnell LLP as Bankruptcy

Co-Counsel for the Debtors Nunc Pro Tunc to the Petition Date (D.I. 205) (the “Morris Nichols

Retention Application”).

               6.     On April 6, 2020, this Court granted the Morris Nichols Retention

Application pursuant to the Order Authorizing the Retention and Employment of Morris, Nichols,

Arsht & Tunnell LLP as Bankruptcy Co-Counsel for the Debtors Nunc Pro Tunc to the Petition

Date (D.I. 339) (the “Morris Nichols Retention Order”).

                    INTERIM COMPENSATION PROCEDURES ORDER

               7.     The Court entered the Interim Compensation Procedures Order on April 6,

2020.   The Interim Compensation Procedures Order sets forth the procedures for interim

compensation and reimbursement of expenses for all Professionals in these cases.

               8.     In particular, the Interim Compensation Procedures Order provides that

Professionals may file and serve a Monthly Fee Application no earlier than the 15th day of each

month following the month for which compensation is sought, for interim approval and

allowance of compensation for services rendered and reimbursement of expenses incurred during

the immediately preceding month. Parties in interest will have 14 days (or the next business day

if such day is not a business day) after the service of a Monthly Fee Application to object to the

requested compensation for services rendered and reimbursement of expenses incurred.

Provided that there are no objections to such Monthly Fee Application filed within 14 days after

the service of the Monthly Fee Application, the Professional may file a certificate of no objection

(the “Certificate of No Objection”) with the Court.

               9.     Upon the filing of a Certificate of No Objection, the Debtors are

authorized to pay such Professional 80 percent of the fees and 100 percent of the expenses
                                                3
            Case 20-10343-LSS         Doc 5457       Filed 06/30/21   Page 10 of 12



requested in such Monthly Fee Application.           If a partial objection to the Monthly Fee

Application is filed, then the Debtors are authorized to pay 80 percent of the fees and 100 percent

of the expenses not subject to an objection.

                                    RELIEF REQUESTED

               10.     Morris Nichols submits this Application for (a) allowance of reasonable

compensation for the actual, reasonable, and necessary professional services that it has rendered

as co-counsel for the Debtors in these cases during the Application Period and (b) reimbursement

of actual, reasonable, and necessary expenses incurred by Morris Nichols in representing the

Debtors during the Application Period.

               11.     During the Application Period, Morris Nichols incurred fees in the amount

of $127,497.50. For the same period, Morris Nichols incurred actual, reasonable, and necessary

expenses totaling $1,237.91. As of the date of this Application, Morris Nichols has received no

payments with respect to these amounts.

               12.     Set forth on the foregoing “Compensation by Project Category” is a

summary, by subject matter category, of the time expended by Morris Nichols timekeepers

billing time to the Debtors’ cases during the Application Period.

               13.     Exhibit A attached hereto contains logs, sorted by case project category,

which show the time recorded by professionals, paraprofessionals, and other support staff, as

well as descriptions of the services provided.

               14.     Exhibit B attached hereto contains a breakdown of actual, reasonable, and

necessary expenses incurred by Morris Nichols during the Application Period.

               15.     Morris Nichols charges $.10 per page for photocopying and $0.05 per

page for printing.



                                                 4
            Case 20-10343-LSS        Doc 5457       Filed 06/30/21    Page 11 of 12



               16.     Morris Nichols does not charge for outgoing domestic facsimiles or

incoming facsimiles.

               17.     In accordance with Local Rule 2016-2, Morris Nichols has reduced its

request for compensation for non-working travel, if any, to 50% of its normal rate.

               18.     Morris Nichols has endeavored to represent the Debtors in the most

expeditious and economical manner possible. Tasks have been assigned to attorneys, paralegals,

and other support staff at Morris Nichols so that work has been performed by those most familiar

with the particular matter or task and, where attorney or paralegal involvement was required, by

the lowest hourly rate professional appropriate for a particular matter. Moreover, Morris Nichols

has endeavored to coordinate with White & Case LLP and the other professionals involved in

these cases so as to minimize any duplication of effort and to minimize attorneys’ fees and

expenses to the Debtors. Morris Nichols believes it has been successful in this regard.

               19.     No agreement or understanding exists between Morris Nichols and any

other person for the sharing of compensation received or to be received for services rendered in

or in connection with this case.

               20.     The undersigned has reviewed the requirements of Local Rule 2016-2 and

certifies to the best of his or her information, knowledge, and belief that this Application

complies with that Rule.




                                                5
           Case 20-10343-LSS     Doc 5457      Filed 06/30/21   Page 12 of 12



             WHEREFORE, Morris Nichols respectfully requests that the Debtors pay Morris

Nichols $103,235.91, which is equal to the sum of 80% ($101,998.00) of Morris Nichols’s

requested compensation ($127,497.50) and 100% ($1,237.91) of Morris Nichols’s requested

expense reimbursement.

Dated: June 30, 2021                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                                        /s/ Paige N. Topper
                                        Derek C. Abbott (No. 3376)
                                        Andrew R. Remming (No. 5120)
                                        Paige N. Topper (No. 6470)
                                        Michelle M. Fu (No. 6661)
                                        1201 North Market Street, 16th Floor
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 658-9200
                                        Email: dabbott@morrisnichols.com
                                                aremming@morrisnichols.com
                                                ptopper@morrisnichols.com
                                                mfu@morrisnichols.com

                                        Attorneys for the Debtors and Debtors in Possession




                                           6
